                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENESIS MATOS RAMIREZ,                                        CIVIL ACTION
          Petitioner,

       v.                                                     NO.     19-CV-1295

SUPT. SCI CAMBRIDGE SPRINGS, et al.,
           Respondents.

                                             ORDER

                               ~\K
       AND NOW, this       \   ~   day of   GC"{t)~liL,.2019, upon careful and independent
consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for a writ for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

               SUMMARILY DISMISSED as unverified, and time-barred, without an

               evidentiary hearing.

               3. There is no basis for the issuance of a certificate of appealability.


                                                      BY THE COURT:
